DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, 15/906,218, was filed on Feb. 27, 2018, and does not claim foreign priority or domestic benefit to any other application. The effective filing date is after the AIA  date of March 16, 2013, and so the application is being examined under the “first inventor to file” provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Application
This Final Office Action is in response to Applicant’s communication of Feb. 16, 2021.
Claims 1-20 are pending, of which claims 1, 8, and 15 are independent.
In the response, independent claims 1, 8, and 15 and also dependent claims 7, 10-14, and 18 have been substantively amended.
All pending claims have been examined on the merits.

Claim Objections
Claim 20 is objected to because of the following informalities:  The claim is marked as “Currently Amended”, however, there are no amendments to the claim.  The claim should be marked as “Previously Presented”. Appropriate correction is required. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter. The claimed invention recites a judicial exception (i.e. an abstract idea) without “significantly more”.  
In regards to Step 1 of the Alice/Mayo analysis, all of the claims 1-20 fall within the four categories of subject matter that Congress deemed to be appropriate subject matter for a patent: processes, machines, manufactures and compositions of matter (See MPEP §2106.03).
More specifically, claims 1-7 are method claims.  Claims 8-14 are apparatus claims comprising: a processor operative to perform method steps. Claims 15-20 are non-transitory computer-readable medium claims, respectively comprising computer-readable instructions for their respective methods.  
However, in regards to revised Step 2A, Prong One of the Alice/Mayo analysis, all of the claims 1-20 recite a judicial exception: an abstract idea (See MPEP §2106.04). 
More specifically, claims 1-20 recite “Certain Methods of Organizing Human Activity", specifically “Fundamental Economic Principles or Practices (including Hedging, Insurance, Mitigating Risk)”, “Commercial or Legal Interactions (Including Agreements in the form of Contracts; Legal Obligations; Advertising, Marketing, or Sales Activities or Behaviors; Business Relations)”, or “Managing Personal Behavior or Relationships or Interactions Between People (Including Social Activities, Teaching, and Following Rules or Instructions)” as discussed in MPEP §2106(a)(2) Parts (I) and (II), and in the 2019 Revised Patent Subject Matter Eligibility Guidance.
As stated in independent claim 1 (emphasis added): "determining a feedback action to execute to either reward the vehicle practices or incentivize a change in the vehicle practices", and “executing the feedback action”, and also “evaluating at least some vehicle practices of a plurality of users comprising the first user, a second user and a third user”. Independent claims 8 and 15 recite similar steps.
A similar abstract idea was held to be ineligible subject matter in Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 2017 U.S. App. LEXIS 24781 (Fed. Cir. Dec. 8, 2017):
Under Alice, the claims of the ’582 patent are manifestly directed to an abstract idea, which the district court accurately described as “local processing of payments for remotely purchased goods.” Inventor Holdings, 123 F. Supp. 3d at 561 (citing ’582 patent col. 1 ll. 6–10). The idea that a customer may pay for items ordered from a remote seller at a third-party’s local establishment is the type of fundamental business practice that, when implemented using generic computer technology, is not patent eligible under Alice. 134 S. Ct. at 2355 (quoting Le Roy v. Tatham, 55 U.S. 156, 175 (1852) (“A principle, in the abstract, is a fundamental truth; an original cause; a motive; these cannot be patented, as no one can claim in either of them an exclusive right.”)). As we explained in Dealertrack, Inc. v. Huber, 674 F.3d 1315, 1333 (Fed. Cir.2012), the abstract idea exception to patent eligibility disallows the patenting of “basic concept[s],” such as “processing information through a clearinghouse,” because no entity is entitled to “wholly preempt” such concepts. Id.; see also Alice, 134 S. Ct. at 2354.

A similar abstract idea implemented on a general purpose computer was held to be ineligible subject matter by the U.S. Supreme Court in Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2356-57, 110 USPQ2d 1976, 1982 (2014). 
In addition, a similar abstract idea implemented on a general purpose computer was held to be ineligible subject matter by the Court of Appeals for the Federal Circuitin buySAFE Inc. v. Google, Inc. (see MPEP § 2106.04(a)(2)(I)(A)):
An example of a case identifying a concept relating to performance of a financial transaction as abstract is buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 112 USPQ2d 1093 (Fed. Cir. 2014).  The patentee in buySAFE claimed a method in which a computer operated by the provider of a safe transaction service receives a request for a performance guarantee for an online commercial transaction, the computer processes the request by underwriting the requesting party in order to provide the transaction guarantee service, and the computer offers, via a computer network, a transaction guaranty that binds to the transaction upon the closing of the transaction. 765 F.3d at 1351-52, 112 USPQ2d at 1094. The Federal Circuit described the claims as directed to an abstract idea because they were "squarely about creating a contractual relationship--a ‘transaction performance guaranty’." 765 F.3d at 1355, 112 USPQ2d at 1096.

Furthermore, also according to MPEP § 2106.04(a)(2)(I)(A), another example of a concept relating to performance of a financial transaction being found to be abstract is Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1054, 123 USPQ2d 1100, 1108 (Fed. Cir. 2017), in which the patent disclosed processing an application for financing a purchase.
In regards to revised Step 2A, Prong Two of the Alice/Mayo analysis, the pending claims recite an “abstract idea”, because the judicial exception is not integrated into a "practical application" of that exception.
More specifically, according to the USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance in the Federal Register’s “Notices”,at Vol. 84, No. 4, p.54-55, (Jan. 7, 2019), at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf (emphasis added):
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.

In contrast, the presently pending claims recite additional elements that are so broad that they impose no meaningful limit on the judicial exception, such that the claim is not more than a drafting effort designed to monopolize the judicial exception. 
More specifically, all additional elements in the claims (that are added to the judicial exception) merely do “no more than
For example, independent claims 1, 8, and 15 recite "determining a feedback action to execute to either reward the vehicle practices or incentivize a change in the vehicle practices", and “executing the feedback action”, and “evaluating at least some vehicle practices of a plurality of users comprising the first user, a second user and a third user”, but do not recite how this is done, thereby monopolizing the judicial exception.  
In regards to Step 2B of the Alice/Mayo analysis, claims 1-20 do not recite additional elements that are sufficient to amount to “significantly more” than the judicial exception. 
The claims 1-20 merely add the words “apply it” (or an equivalent) to the judicial exception, or mere instructions to implement the abstract idea on a computer, as discussed in MPEP § 2106.05(f), which states the following (emphasis added):
By way of example, in Intellectual Ventures I v. Capital One Fin. Corp., 850 F.3d 1332, 121 USPQ2d 1940 (Fed. Cir. 2017), the steps in the claims described "the creation of a dynamic document based upon ‘management record types’ and ‘primary record types.’" 850 F.3d at 1339-40; 121 USPQ2d at 1945-46. The claims were found to be directed to the abstract idea of "collecting, displaying, and manipulating data." 850 F.3d at 1340; 121 USPQ2d at 1946. In addition to the abstract idea, the claims also recited the additional element of modifying the underlying XML document in response to modifications made in the dynamic document. 850 F.3d at 1342; 121 USPQ2d at 1947-48. Although the claims purported to modify the underlying XML document in response to modifications made in the dynamic document, nothing in the claims indicated what specific steps were undertaken other than merely using the abstract idea in the context of XML documents. The court thus held the claims ineligible, because the additional limitations provided only a result-oriented solution and lacked details as to how the computer performed the modifications, which was equivalent to the words "apply it". 850 F.3d at 1341-42; 121 USPQ2d at 1947-48 (citing Electric Power Group., 830 F.3d at 1356, 1356, USPQ2d at 1743-44 (cautioning against claims "so result focused, so functional, as to effectively cover any solution to an identified problem")).

In regards to the feature to independent claim 1 (“wherein the providing access comprises displaying the at least one user interface via a first device of the first user”), this is mere extra-solution activity, recited at a high level of generality.
The other independent claims 8 and 15 share the same deficiencies as claim 1.
In regards to the dependent claims, they do not remedy the 35 USC 101 deficiencies of the independent claims.
Dependent claim 2 recites non-functional descriptive material: “wherein the at least one user interface comprises at least one of a first object corresponding to viewing members, a second object corresponding to sending a message to members, a third object corresponding to viewing driving statistics of members, a fourth object corresponding to creating a competition, or a fifth object corresponding to viewing current competition progress”, however these features are non-functional descriptive material.
Dependent claim 3 recites “wherein the executing the feedback action comprises: transmitting a monetary payment command … to add an amount of money to an account of a user associated with the vehicle”, however, these features do “no more than generally link the use of a judicial exception to a particular technological environment or field of use”.
Dependent claim 4 recites “generating a driving action recommendation”, without describing how it is done.
Dependent claim 5 recites “evaluating subsequent vehicle practices”, without describing how it is done.
Dependent claims 6, 9, and 19 recite “evaluating the vehicle practices”, which provides further details about an abstract idea.
Dependent claim 7 recites “generating the alert message to comprise a link to a list of autonomous vehicle repair shops”, which is non-functional descriptive material.
Dependent claim 10 recites: “wherein the one or more types of the one or more vehicle practices comprise at least one of running a red light, leaving a turn signal on, tailgating, switching lanes, blocking another vehicle from merging, driving below a speed limit, driving too close to another vehicle, having a near-miss accident, hitting an object, weaving into another lane while turning at a two lane turning intersection or weaving between lanes”, which provides further details about an abstract idea.
Dependent claims 11-14 recites “wherein the one or more severities” or “wherein the one or more frequencies”, which provides further details about the abstract idea.
Dependent claim 16 recites “utilizing a neural network to evaluate the first mapping and the second mapping to determine an adjustment to the feedback actions that will achieve the traffic metrics” at a high level of generality, and therefore which provides further details about an abstract idea.
Dependent claim 17 recites “obtaining traffic condition information”, which is insignificant pre-solution activity, and “adjusting the feedback action”, which is merely a mathematical step.
Dependent claim 18 recites “determining the first fine for the user of the vehicle based upon a determination that the first fine is large enough for the user of the vehicle to care”, and therefore which provides further details about an abstract idea.
Dependent claim 19 recites “evaluating the vehicle” and “defining a reward for completing the challenge
Dependent claim 20 recites “based upon the first user and the second user being within the safe driver group, providing, to the first user and the second user, access to at least one user interface populated with updates of one or more driving practices of two or more users comprised within the safe driver group”, which further defines the abstract idea.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,135,803 to Fields et al. (“Fields”, Filed Apr. 17, 2014. Published Sep. 15, 2015) in view of US 2019/0019122 A1 to Allen (“Allen”, Filed Jul. 14, 2017. Published Jan. 17, 2019), and further in view of US 2014/0113619 A1 to Tibbitts et al. (“Tibbitts”, Eff. Filed on July 21, 2009. Published April 24, 2014).
In regards to claim 1, Fields discloses the following:
1.    A method, comprising:

executing, on a processor of a computing device, instructions that cause the computing device to perform operations, the operations comprising:
establishing a connection with sensors configured to collect sensor data associated with one or more vehicles;

(See Fields, Fig.1, and col.4, lines 54-63: “In some embodiments of the system, the front-end components 102 may communicate with the back-end components 104 via a network 130. The back-end components 104 may use one or more servers 140 to process the sensor data provided by the front-end components 102 to determine whether the vehicle operator 106 is impaired and communicate the determination to the front-end components 102 via the network 130. Additionally, or alternatively, the back-end components 104 may determine appropriate responses to mitigate an impairment. Mitigating stimuli may be stored either in the front-end components or streamed to the front-end components via network 130.”

receiving, over the connection, transmissions of sensor data from the sensors;

(See Fields, Fig.1, and col.4, lines 26-63: “FIG. 1 illustrates a block diagram of an exemplary vehicle operator impairment detection and mitigation system 100. The high-level architecture includes both hardware and software applications, as well as various data communications channels for communicating data between the various hardware and software components. The vehicle operator impairment detection and mitigation system 100 may be roughly divided into front-end components 102 and back-end components 104. The front-end components 102 monitor a vehicle operator 106 for indications of impairment using data from a variety of sensors within a vehicle 108 (e.g., a car, truck, etc.). The sensors may be disposed within a mobile computing device 110 or a physiological sensor 120. Various other sensors (not shown) may be installed within the vehicle 108 and may communicate with the mobile device 110 or an on-board computer 114. The front-end components 102 may further process the sensor data using the mobile device 110 or on-board computer 114 to determine whether the vehicle operator 106 is impaired. …. The back-end components 104 may use one or more servers 140 to process the sensor data provided by the front-end components 102 to determine whether the vehicle operator 106 is impaired and communicate the determination to the front-end components 102 via the network 130. Additionally, or alternatively, the back-end components 104 may determine appropriate responses to mitigate an impairment. Mitigating stimuli may be stored either in the front-end components or streamed to the front-end components via network 130.”

synthesizing the sensor data to attribute at least some sensor data to vehicle motion of a vehicle, of a first user, in relation to other objects;

(See Fields, col.1, line 67 to col.2, line 8: “The sensors may also be used to monitor the following data: a vehicle operator head nod, a vehicle operator scanning frequency, a vehicle operator gaze fixation, a vehicle operator mirror checking, a vehicle operator head rotation, a vehicle operator arm movement, a vehicle lane deviation, a vehicle swerving, a vehicle lane centering, a vehicle acceleration along a single axis or multiple axes, a vehicle distance to other objects, or a measure of vehicle time to collision with other objects. Additional sensor data from sensors currently existing or later developed may also be used. Data may also be received through a network, such as a cellular data network or a satellite communication network, including the following: a position of the vehicle, movement of the vehicle, an external environment around the vehicle, or traffic conditions.”)

synthesizing the vehicle motion to determine one or more driving actions of the vehicle;

(See Fields, col.2, lines 23-39: “The mobile device or on-board computer may receive sensor data, process the sensor data to determine whether the vehicle operator is impaired, determine one or more responses to alert the vehicle operator or mitigate the impairment when one is determined to exist, and cause the responses to be implemented. The determination of whether the vehicle operator is impaired may involve calculating impairment scores using the sensor data (e.g., a pulse rate score, a pupil dilation score, a hard braking score, a lane centering score, a time to collision score, etc.), then calculating one or more total impairment scores using the impairment scores (e.g., a total drowsiness score, a total anxiety score, a total distractedness score, etc.). The vehicle operator may be determined to be impaired when any of the total scores fall below a minimum threshold value or exceed a maximum threshold value. Additionally, the mobile device or on-board computer may communicate with one or more servers, which may perform part or all of the aforementioned functions. In some embodiments, the total impairment scores may be used to adjust a risk level used in rating and underwriting an insurance policy of the vehicle operator.”)

determining a feedback action to execute to either reward the vehicle practices or incentivize a change in the vehicle practices; and executing the feedback action;

(See Fields, Fig.14, and col.22, line 50 to col. 23, line 16: “Once a comprehensive impairment score has been calculated as discussed below, the comprehensive impairment score may be used to assign the insurance policy of the vehicle operator 106 to a comprehensive impairment level group with the policies of other vehicle operators with similar comprehensive impairment scores.   …  For example, if there are ten comprehensive impairment level groups where Comprehensive Impairment Level Group 1 includes policies of vehicle operators associated that have the highest comprehensive impairment scores (indicating a high level of impairment) and Comprehensive Impairment Group 10 includes policies that have the lowest comprehensive impairment scores, then policies grouped in Comprehensive Impairment Level Groups 1-3 may be associated with an insurance rate increase (e.g., $300, $200, and $100, respectively), Comprehensive Impairment Level Groups 4-6 may not be associated with an increase or decrease, and Comprehensive Impairment Level Groups 7-10 may be associated with an insurance rate decrease (e.g., −$100, −$200, and −$300, respectively). This information on insurance rate adjustments based upon calculated risk related to vehicle operator emotional state may be conveyed to customers or prospective customers, providing an incentive for emotional state management and a disincentive for risky vehicle operation behavior.”)

identifying, based upon the evaluating, a group of users that have driving practices above a safety threshold, wherein the group of users comprises the first user and the second user but not the third user;

(See also Fields, Fig.14, and col.22, line 50 to col. 23, line 16: “Once a comprehensive impairment score has been calculated as discussed below, the comprehensive impairment score may be used to assign the insurance policy of the vehicle operator 106 to a comprehensive impairment level group with the policies of other vehicle operators with similar comprehensive impairment scores.”)

	However, under a conservative interpretation of Fields, it does not expressly disclose the following features. In contrast, Allen does disclose these features:
responsive to determining a threshold number of instances of the one or more driving actions, defining vehicle practices of the vehicle, corresponding to one or more driving habits of a user of the vehicle, in relation to at least one of second vehicle practices of other vehicles or predefined vehicle practices based upon the one or more driving actions;

(See Allen, para. [0019]: “Some aspects of the disclosure relate to controlling operation of a shared mobility service based on one or more profiles associated with drivers, passengers, and/or vehicles of a shared mobility service. A profile may include one or more attributes of the driver, passenger, and/or vehicle as well as one or more scores. A score for a driver may be calculated based on various contextual data characterizing, for example, a driver's history and record, driving habits, past performance as a shared mobility service driver (as indicated, for example, by various information captured by a shared mobility service application 153, including audio, video, and/or sensor information), online behavior, and the like. In some examples, the score may characterize one or more of a driver's safety and a revenue associated with the driver.”)

(See Allen, para. [0045]: “Referring to FIG. 2B, at step 205, responsive to generating an initial profile for a new driver, profile computing platform 110 may retrieve scores for other drivers in a fleet of drivers (e.g., a group of drivers associated with a particular shared mobility service and/or a particular division of the shared mobility service, such as a city or other location) and rank the new driver against the other drivers in the fleet. A shared mobility service associated with shared mobility service management system 120 may include a plurality of other drivers for which profile computing platform 110 previously calculated scores. The profile computing platform 110 may then rank the driver against the other drivers based on the scores associated with each driver (e.g., based on a composite score that estimates a driver profitability).”)

evaluating at least some vehicle practices of a plurality of users comprising the first user, a second user and a third user; and

(See Allen, para. [0045]: “Referring to FIG. 2B, at step 205, responsive to generating an initial profile for a new driver, profile computing platform 110 may retrieve scores for other drivers in a fleet of drivers (e.g., a group of drivers associated with a particular shared mobility service and/or a particular division of the shared mobility service, such as a city or other location) and rank the new driver against the other drivers in the fleet. A shared mobility service associated with shared mobility service management system 120 may include a plurality of other drivers for which profile computing platform 110 previously calculated scores. The profile computing platform 110 may then rank the driver against the other drivers based on the scores associated with each driver (e.g., based on a composite score that estimates a driver profitability).”)

It would have been obvious to a person having ordinary skill in the art (PHOSITA),at the effective filing date of the Application, to include in the method for providing real-time feedback to a driver, in order to incentive safe driving behavior, as taught by Fields above, with the driver ranking features, as further taught by Allen above, because doing so “enrich[es] a user's experience with a system”, as stated in Allen’s para. [0046]: “Accordingly, based on whether the driver's scores cause the fleet average to rise or fall, the shared mobility service associated with shared mobility service management system 120 may decide whether to hire the new driver (e.g., as a new contractor or employee).”  
Fields and Allen, they do not expressly disclose the following features. In contrast, Tibbitts does disclose these features:
responsive to the first user and the second user being within the group of users that have driving practices above a safety threshold:

(See Tibbitts, para. [0300]: “In one preferred embodiment where it is desired to provide information for other purposes other than controlling a potentially distracting mobile device, a vehicle is equipped with a VDS that is operable to capture vehicle information for the purposes of establishing a more accurate insurance rate for the vehicle and at the same time improving the driving behavior of individuals by providing feedback as to their driving behavior. In this embodiment the VDS provides data related not only to the identification of CMDs within the vehicle as described herein, but optionally can provide one of more of vehicle, driver and CMD information related to evaluating the driving patterns of the vehicle and drivers so as to establish an accurate risk factor for the vehicle for insurance purposes (Insurance Rating Information, IRI), or for other commercial purposes.”)

creating a safe driver group for users having driving practices above the safety threshold, the safe driver group comprising the first user and the second user but not the third user; and

(See Tibbitts, para. [0126]: “The Safe Driving Database may also be configured to allow team competitions to occur, where multiple drivers can combine their scores to compete against other groups of multiple drivers, the groups being chosen by the drivers or by a third party.”)

The Examiner interprets that the claimed “creating a safe driver group for users having driving practices above the safety threshold” is a design choice of Tibbitts’s disclosure of “groups being chosen by the drivers or by a third party”.  Other possible design choices for choosing drivers groups include drivers who are within a certain distance to one another, or drivers of similar vehicles, or drivers who know one another.  

Tibbitts discloses the following alternative design choices in para. [0103]: “In addition, competition can be used as a tangible award, for instance with individuals, corporations, family members, or other groups competing against one another to determine who has the safest driver population, such as cities competing against one another.”

responsive to creating the safe driver group, providing, to the users having driving practices above the safety threshold comprising the first user and the second user, access to at least one user interface populated with updates of one or more driving practices of two or more users comprised within the safe driver group,

(See Tibbitts, para. [0030]: “An embodiment provides immediate feedback or substantially immediate feedback on safe driving habits (as indicated by lack of unsafe behaviors) formatted as a game or score, thereby motivating the driver to change driving behaviors through a desire to win the game, meet personal goals, meet team goals, …”)

(See Tibbitts, para. [0103]: “In an embodiment, reward for behavior changes or to motivate behavior change can include a number of different type of awards, e.g., intangible awards, tangible awards, combinations of the same and the like. Intangble awards or elements include, e.g., earning of badges, personal scores, team scores, competitors scores, leader boards, recognition on social media such as facebook twitter, public acknowledgement as a safe driver, other form of networked communication, combinations of the same and the like.”)

wherein the providing access comprises displaying the at least one user interface via a first device of the first user.

(See Tibbitts, para. [0103]: “In an embodiment, reward for behavior changes or to motivate behavior change can include a number of different type of awards, e.g., intangible awards, tangible awards, combinations of the same and the like. Intangble awards or elements include, e.g., earning of badges, personal scores, team scores, competitors scores, leader boards, recognition on social media such as facebook twitter, public acknowledgement as a safe driver, other form of networked communication, combinations of the same and the like.”)

It would have been obvious to a person having ordinary skill in the art (PHOSITA),at the effective filing date of the Application, to include in the method for providing real-time feedback to a driver, in order to incentivize safe driving behavior, as taught by Fields and Allen above, with a real-time feedback to a group of drivers, including “gamification”, in order to incentive safe driving behavior as further taught by Tibbitts above, because doing so provides “reward for behavior changes or to motivate behavior change” in the context of safe driving, for “groups competing against one another to determine who has the safest driver population, such as cities competing against one another” (as stated in Tibbitts’s para. [0103]).  
In regards to claim 2, Tibbitts discloses:
2. (Currently Amended) The method of claim 1, wherein the at least one user interface comprises at least one of a first object corresponding to viewing members, a second object corresponding to sending a message to members, a third object corresponding to viewing driving statistics of members, a fourth object corresponding to creating a competition, or a fifth object corresponding to viewing current competition progress.

(See Tibbitts, para. [0103]: “In an embodiment, reward for behavior changes or to motivate behavior change can include a number of different type of awards, e.g., intangible awards, tangible awards, combinations of the same and the like. Intangble awards or elements include, e.g., earning of badges, personal scores, team scores, competitors scores, leader boards, recognition on social media such as facebook twitter, public acknowledgement as a safe driver, other form of networked communication, combinations of the same and the like.”)

Note that the claim is recited in the alternative. 

In regards to claim 3, Fields discloses:
3.    The method of claim 1, wherein the executing the feedback action comprises:

transmitting a monetary payment command over a computer network to a remote computing device to add an amount of money to an account of a user associated with the vehicle.

(See Fields, Fig.14, and col.22, line 50 to col. 23, line 16: “For example, if there are ten comprehensive impairment level groups where Comprehensive Impairment Level Group 1 includes policies of vehicle operators associated that have the highest comprehensive impairment scores (indicating a high level of impairment) and Comprehensive Impairment Group 10 includes policies that have the lowest comprehensive impairment scores, then policies grouped in Comprehensive Impairment Level Groups 1-3 may be associated with an insurance rate increase (e.g., $300, $200, and $100, respectively), Comprehensive Impairment Level Groups 4-6 may not be associated with an increase or decrease, and Comprehensive Impairment Level Groups 7-10 may be associated with an insurance rate decrease (e.g., −$100, −$200, and −$300, respectively). This information on insurance rate adjustments based upon calculated risk related to vehicle operator emotional state may be conveyed to customers or prospective customers, providing an incentive for emotional state management and a disincentive for risky vehicle operation behavior.”)

The Examiner interprets Field’s disclosure of “insurance rate increase” and “insurance rate decrease” as corresponding to adding “an amount of money to an [insurance] account of a user associated with the vehicle”.

In regards to claim 4, Fields discloses:
4.    The method of claim 1, comprising:

generating a driving action recommendation for a driver to implement the change in the vehicle practices; and

outputting the driving action recommendation by at least one of rendering the driving action recommendation on a display of a computing device, controlling an audio device to play an audio message of the driving action recommendation, or transmitting the driving action recommendation as a message to a message account of the driver.

(See Fields, col.17, lines 46-55: “Additionally, or alternatively, the system 100 may recommend actions the vehicle operator 106 may take to mitigate the impairment caused by drowsiness, such as suggestions for telephone calls or local destinations to stop (e.g., coffee shops, restaurants, rest areas, parks, gas stations, etc.). Among the suggestions presented to the vehicle operator 106, the system 100 may present coupons, discounts, or other marketing materials for shops, restaurants, attractions, hotels, or other locations near or along the vehicle's route.”)

The Examiner interprets that “presenting coupons” must be done by “rendering the driving action recommendation on a display of a computing device, , controlling an audio device to play an audio message of the driving action recommendation, or transmitting the driving action recommendation as a message to a message account of the driver”.

In regards to claim 5, Fields discloses:
5.    The method of claim 4, comprising:

evaluating subsequent vehicle practices of the driver to determine whether the driver implemented the change in [[to]] the vehicle practices; and

outputting a message as a social network post regarding whether the driver implemented the change in [[to]] the vehicle practices.

(See Fields, col.19, lines 9-20: “Before exiting fully automated control, the automated control system may require a determination by system 100 that the vehicle operator 106 is unimpaired and prepared to regain control of the vehicle 108. If no impairment is determined to exist at block 310, control of the vehicle 108 may be returned to the vehicle operator 106. If an impairment is determined to exist at block 310, the system 100 may determine an appropriate response at block 312. The response may consist of alerting the vehicle operator 106, mitigating the impairment in any manner discussed above, continuing automated control of the vehicle 108, or automatically stopping the vehicle 108 (e.g., pulling out of traffic onto an available roadway shoulder, etc.).”)

In regards to claim 6, Fields discloses:
6.    The method of claim 1, comprising:

determining that the vehicle is an autonomous vehicle implementing autonomous driving functionality;

(See Fields, col.19, lines 3-20: “In one embodiment, the method above may be adapted to determine whether a vehicle operator 106 is unimpaired and capable of receiving control of the vehicle 108 following a period of automatic control. This may be of particular use when navigational control of the vehicle 108 has been fully automated for a period of time, such as during long-distance travel along a highway. Before exiting fully automated control, the automated control system may require a determination by system 100 that the vehicle operator 106 is unimpaired and prepared to regain control of the vehicle 108. If no impairment is determined to exist at block 310, control of the vehicle 108 may be returned to the vehicle operator 106. If an impairment is determined to exist at block 310, the system 100 may determine an appropriate response at block 312.The response may consist of alerting the vehicle operator 106, mitigating the impairment in any manner discussed above, continuing automated control of the vehicle 108, or automatically stopping the vehicle 108 (e.g., pulling out of traffic onto an available roadway shoulder, etc.).”)

evaluating the vehicle practices of the vehicle attributed to the implementation of the autonomous driving functionality to identify a malfunction of the autonomous vehicle; and

outputting an alert message of the malfunction.

The Examiner interprets that both of Field’s “alerting the vehicle operator 106” and “automatically stopping the vehicle 108 (e.g., pulling out of traffic onto an available roadway shoulder, etc.)” are disclosed in Fields’s disclosure in col.19, lines 3-20 (as cited immediately above).
It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to include in the method for providing real-time feedback to an impaired driver(and to an autonomous vehicle), as taught by Fields above, the design variation of outputting info about a vehicle malfunction to a driver, and stopping the car automatically, as taught by Fields above, because an impairment can be either in the driver or in the vehicle.  
In regards to claim 7, Fields discloses:
7.    The method of claim 6, comprising:

generating the alert message to comprise a link to a list of autonomous vehicle repair shops.

(See Fields, col.19, lines 3-20: “In one embodiment, the method above may be adapted to determine whether a vehicle operator 106 is unimpaired and capable of receiving control of the vehicle 108 following a period of automatic control. This may be of particular use when navigational control of the vehicle 108 has been fully automated for a period of time, such as during long-distance travel along a highway. Before exiting fully automated control, the automated control system may require a determination by system 100 that the vehicle operator 106 is unimpaired and prepared to regain control of the vehicle 108. If no impairment is determined to exist at block 310, control of the vehicle 108 may be returned to the vehicle operator 106. If an impairment is determined to exist at block 310, the system 100 may determine an appropriate response at block 312. The response may consist of alerting the vehicle operator 106, mitigating the impairment in any manner discussed above,continuing automated control of the vehicle 108, or automatically stopping the vehicle 108 (e.g., pulling out of traffic onto an available roadway shoulder, etc.).”)

The Examiner interprets that both “alerting the vehicle operator 106” reads upon the claimed feature of “generating the alert message”, and that “to comprise a link to a list of autonomous vehicle repair shops” is non-functional descriptive material.
In regards to independent claim 8, it is rejected on the same grounds as independent claim 1.
In regards to claim 9, Fields and Allen disclose:
9. (Currently Amended) The computing device of claim 8, wherein the operations for executing the feedback action comprise:

evaluating the vehicle practices to determine a probability of an accident based upon: 
one or more types of one or more vehicle practices of the vehicle practices, 

(See Fields, col.1, line 67 to col.2, line 8: “The sensors may also be used to monitor the following data: a vehicle operator head nod, a vehicle operator scanning frequency, a vehicle operator gaze fixation, a vehicle operator mirror checking, a vehicle operator head rotation, a vehicle operator arm movement, a vehicle lane deviation, a vehicle swerving, a vehicle lane centering, a vehicle acceleration along a single axis or multiple axes, a vehicle distance to other objects, or a measure of vehicle time to collision with other objects. Additional sensor data from sensors currently existing or later developed may also be used. Data may also be received through a network, such as a cellular data network or a satellite communication network, including the following: a position of the vehicle, movement of the vehicle, an external environment around the vehicle, or traffic conditions.”)

one or more severities of the one or more vehicle practices of the vehicle practices, and 

The determination of whether the vehicle operator is impaired may involve calculating impairment scores using the sensor data (e.g., a pulse rate score, a pupil dilation score, a hard braking score, a lane centering score, a time to collision score, etc.), then calculating one or more total impairment scores using the impairment scores (e.g., a total drowsiness score, a total anxiety score, a total distractedness score, etc.). The vehicle operator may be determined to be impaired when any of the total scores fall below a minimum threshold value or exceed a maximum threshold value. Additionally, the mobile device or on-board computer may communicate with one or more servers, which may perform part or all of the aforementioned functions. In some embodiments, the total impairment scores may be used to adjust a risk level used in rating and underwriting an insurance policy of the vehicle operator.”)

The Examiner interprets that calculating a score is a form of “determining a severity”.

outputting a message of the probability of the accident.

(See Fields, col.2, lines 23-39: “The vehicle operator may be determined to be impaired when any of the total scores fall below a minimum threshold value or exceed a maximum threshold value. Additionally, the mobile device or on-board computer may communicate with one or more servers, which may perform part or all of the aforementioned functions. In some embodiments, the total impairment scores may be used to adjust a risk level used in rating and underwriting an insurance policy of the vehicle operator.”)

Moreover, Allen discloses the following:

one or more frequencies of the one or more vehicle practices of the vehicle practices; and

(See Allen, para. [0019]: “Some aspects of the disclosure relate to controlling operation of a shared mobility service based on one or more profiles associated with drivers, passengers, and/or vehicles of a shared mobility service. A profile may include one or more attributes of the driver, passenger, and/or vehicle as well as one or more scores. A score for a driver may be calculated based on various contextual data characterizing, for example, a driver's history and record, driving habits, past performance as a shared mobility service driver (as indicated, for example, by various information captured by a shared mobility service application 153, including audio, video, and/or sensor information), online behavior, and the like. In some examples, the score may characterize one or more of a driver's safety and a revenue associated with the driver.”)

It is well known that “a driver's history and record” includes a record of accidents.

In regards to claim 10, Tibbetts discloses:
10.    The computing device of claim 9, wherein the one or more types of the one or more vehicle practices comprise at least one of running a red light, leaving a turn signal on, tailgating, switching lanes, blocking another vehicle from merging, driving below a speed limit, driving too close to another vehicle, having a near-miss accident, hitting an object, weaving into another lane while turning at a two lane turning intersection or weaving between lanes.

The Examiner notes that posted speed limits are always maximum speeds, therefore “driving below a speed limit” is interpreted as “driving above a speed limit”.  Also, the Examiner interprets Tibbett’s “hard brakes” as indicative of “driving too close to another vehicle” or “having a near miss accident”, and Tibbetts’s “hard corners” and “swerves” as corresponding to the claimed “weaving into another lane while turning … or weaving between lanes”.

Also, according to Tibbetts para. [0142] states that “ when the vehicle's speed drops below the minimum threshold (step 410) (e.g., in congested traffic), then the vehicle motion sensor 305 may signal that the vehicle is no longer moving.” And also “It may be desirable to disable services when a vehicle is in slow traffic or stopped briefly at a traffic light.” Therefore, a vehicle speed below a minimum speed limit may be due to congested traffic and not illegal behavior by the driver.

(See Tibbetts, para. [0113]: “In one embodiment, the score may include rewards, discounts and/or be indicative of a driving behavior of the user, e.g., may include one or more of a number of hard corners, a number of hard brakes, a number of overrides, a number of perfect segments, a number of perfect miles, over maximum velocity, over speed limit, miles driven, segments driven and other non-game data.”)

(See Tibbetts, para. [0309]: “In one embodiment, the incentive, e.g., score, and method can include a method for capturing unsafe driving events that can include swerving, excessive speed, abrupt braking either wirelessly from the vehicle, or from a mobile device associated with the driver utilizing the Vehicle Detection System (VDS) 35.”)

In regards to claim 13, Fields discloses:
13.    The computing device of claim 9, wherein the one or more frequencies of the one or more vehicle practices comprise a number of occurrences of a vehicle practice over a period of time.


(See Tibbetts, para. [0113]: “In one embodiment, the score may include rewards, discounts and/or be indicative of a driving behavior of the user, e.g., may include one or more of a number of hard corners, a number of hard brakes, a number of overrides, a number of perfect segments, a number of perfect miles, over maximum velocity, over speed limit, miles driven, segments driven and other non-game data.”)

(See Tibbetts, para. [0309]: “In one embodiment, the incentive, e.g., score, and method can include a method for capturing unsafe driving events that can include swerving, excessive speed, abrupt braking either wirelessly from the vehicle, or from a mobile device associated with the driver utilizing the Vehicle Detection System (VDS) 35.”)

(See also Tibbetts, para. [0305]: “ In addition, one or more of the following can be generated or obtained by the system, including but not limited to a distance and miles, number of braking events (hard braking or excessive braking) above a predetermined g-force number with or without location of the event, a number of hard turn events (hard corners or excessive cornering) above a predetermined g-force number with or without location of the event, a number of acceleration events above a predetermined limit, variations in speed indicative of distracted driving, whether one or more disabled service was overridden (e.g., CMD User Override), number of times above the speed limit with or without location is determined with system 10, and/or other information indicating fuel economy of vehicle is presented in a score.”)

In regards to claim 14, Tibbetts discloses: 
14.    The computing device of claim 9, wherein the one or more severities of the one or more vehicle practices comprise violating a law after a condition that makes the law applicable to the vehicle has been present for a threshold period of time.

(See also Tibbetts, para. [0305]: “ In addition, one or more of the following can be generated or obtained by the system, including but not limited to a distance and miles, number of braking events (hard braking or excessive braking) above a predetermined g-force number with or without location of the event, a number of hard turn events (hard corners or excessive cornering) above a predetermined g-force number with or without location of the event, a number of acceleration events above a predetermined limit, variations in speed indicative of distracted driving, whether one or more disabled service was overridden (e.g., CMD User Override), number of times above the speed limit with or without location is determined with system 10, and/or other information indicating fuel economy of vehicle is presented in a score.”)

The Examiner notes that exceeding the speed limit is legal when done temporarily to pass a vehicle, but not on a sustained basis.  Therefore, the disclosed feature of “a number of acceleration events above a predetermined limit” when used in combination with the disclosed feature of “number of times above the speed limit with … location is determined with system” reads upon the claimed feature.

In regards to independent claim 15, it is rejected on the same grounds as independent claim 1, except for the following features taught in Allen:
determining demographic information associated with a user of the vehicle; and

(See Allen, para. [0026]: “Driver/vehicle history source(s) 130 may be configured to collect and provide information about drivers, riders, and/or vehicles, including demographics data, accident history, vehicle maintenance records, driving habits information, preference information (e.g., online purchase information), and the like.”)

(See Allen, para. [0042]: “As a third example, drivers or riders may be tagged with one or more demographic profile attributes based on one or more pieces of demographic information, such that drivers may be tagged with attributes for “young male,” “teen college student,” “middle age professional,” or other such demographic categories.”)

adjusting the feedback action based upon the demographic information, wherein the adjusting comprises imposing a first fine based upon a level of wealth of the user; and
executing the adjusted feedback action.

(See Allen, para. [0040]: “In some embodiments, profile computing platform 110 may calculate multiple scores using multiple initial score models 115. Then, profile computing platform 110 may optionally combine one or more of the scores to form a n some instances, profile computing platform 110 may combine a safety score scaled to estimate a dollar cost of insuring a new driver (e.g., the sub-score may be a negative number estimating a monthly insurance premium) with a revenue score scaled to estimate the driver's revenue in dollars (e.g., the sub-score may be a positive number estimating monthly revenue). The profile computing platform 110 may combine the scores using addition or subtraction to yield a composite initial score that predicts a new driver's revenues less insurance costs.”)

Allen “combines a safety score scaled to estimate a dollar cost of insuring a new driver”, in order words, adjusts the revenue score or insurance premium based on the years of experience of the driver.  It is a design choice to adjust such scores based on other demographic info, such as driver’s age, health, or wealth.

In regards to claim 16, Fields discloses:
16.    The non-transitory machine readable medium of claim 15, wherein the operations comprise:

creating a first mapping that maps the traffic metrics to vehicle practices, wherein the first mapping is indicative of a first relationship corresponding to a first likelihood of a first vehicle practice affecting a first traffic metric and a second relationship corresponding to a second likelihood of a second vehicle practice affecting a second traffic metric;

creating a second mapping that maps the vehicle practices to feedback actions, wherein the second mapping is indicative of a third relationship corresponding to a third likelihood of a first feedback action affecting the first vehicle practice and a fourth relationship corresponding to a fourth likelihood of a second feedback action affecting the second vehicle practice;

(See Fields, col. 16, line 65 through col.17, line 4: “Additionally or alternatively, the vehicle operator impairment detection and mitigation system 100 may include one of the many known learning algorithms such as support vector machine or neural network algorithms to adjust the individual threshold values (e.g., the hard braking or acceleration thresholds) or conversion factors (e.g., the GSR conversion factor or the pulse rate conversion factor) discussed above. The learning algorithm may operate in connection with the server 140 to adjust threshold levels, weighting factors, or sensitivity levels based on calculations performed using aggregated data from some or all of the mobile devices 110 or on-board computers 114 in the vehicle operator impairment detection and mitigation system 100.”)

The Examiner interprets that the creation of such “mappings” as inputs for a neural network are inherent to the training of a neural network.

utilizing a neural network to evaluate the first mapping and the second mapping to determine an adjustment to the feedback actions that will achieve the traffic metrics; and
adjusting the feedback action based upon the adjustment to create an adjusted feedback action for execution.

(See Fields, col. 16, line 65 through col.17, line 4: “Additionally or alternatively, the vehicle operator impairment detection and mitigation system 100 may include one of the many known learning algorithms such as support vector machine or neural network algorithms to adjust the individual threshold values (e.g., the hard braking or acceleration thresholds) or conversion factors (e.g., the GSR conversion factor or the pulse rate conversion factor) discussed above. The learning algorithm may 

(See also Fields, col.14, lines 45-50; col.15, lines 25-30; col.15; and col. 16, lines 15-20)

In regards to claim 17, Allen discloses:
17.    The non-transitory machine readable medium of claim 15, wherein the operations comprise:

obtaining traffic condition information over a network from a remote computing device; and

adjusting the feedback action based upon the traffic condition[[s]] information, wherein the adjusting comprises imposing a first fine based upon a determination of unsafe driving in a first weather condition.


(See Allen, para. [0071]: “For example, the training data set may tend to indicate how safely the drivers were driving in various conditions, such as with or without passengers, during certain weather conditions, during certain road conditions, during the day versus at night, near points of interest, and in other such conditions. The indicators of safety may include accident data, tickets, license suspensions and/or cancellations, the cost of insuring a driver, and the like. In some embodiments, such a score model 116 may be trained to output a continuous value indicating an estimated shared mobility service insurance premium (e.g., in dollars) over a given period (e.g., monthly).”)

(See Allen, para. [0072]: “In some embodiments, profile computing platform 110 may train a plurality of score models 116 for estimating a safety level in various weather, traffic, and time conditions. For example, profile computing platform 110 may train one score model 116 for calculating a safety score during the daytime, one score model 116 for calculating a safety score at night, one score model 116 for calculating a safety score during snowy weather, one score model 116 for calculating a safety score in heavy traffic, and the like. The profile computing platform 110 may train such conditions-specific models by restricting the training data (e.g., such as the trips data) to data correlating with the condition in question and/or by weighting such training data more heavily.”)

In regards to claim 18, Tibbetts discloses:
18.    (Currently Amended) The non-transitory machine readable medium of claim 15, wherein the operations comprise: 

determining the first fine for the user of the vehicle based upon a determination that the first fine is large enough for the user of the vehicle to care, wherein the adjusting comprises increasing a fine from an initial fine of the feedback action to the first fine of the adjusted feedback action.

(See Tibbetts, para. [0103]: “In an embodiment, reward for behavior changes or to motivate behavior change can include a number of different type of awards, e.g., intangible awards, tangible awards, combinations of the same and the like. Intangble awards or elements include, e.g., earning of badges, 

The Examiner interprets that positive incentives to change behavior are an obvious design choice alternative to fines (negative incentives) to change behavior.

In regards to claim 19, Tibbetts discloses:
19.    The non-transitory machine readable medium of claim 15, wherein the operations comprise:

evaluating the vehicle practices to construct a challenge to improve the vehicle practices;

(See Tibbetts, para. [0102]: “An embodiment, combines elements such as distracted driving control systems, distracted driving reporting systems, measurement of vehicle characteristics indicating safe or unsafe behavior, indication of whether any of these systems have been overridden, and the ability to provide real time feedback and incentives (at the end of a trip). Thereby, the motivation to change behavior is powerful.”)

defining a reward for completing the challenge; and providing the reward to a user of the vehicle based upon the user successfully completing the challenge.

(See Tibbetts, para. [0103]: “In an embodiment, reward for behavior changes or to motivate behavior change can include a number of different type of awards, e.g., intangible awards, tangible awards, combinations of the same and the like. Intangble awards or elements include, e.g., earning of badges, personal scores, team scores, competitors scores, leader boards, recognition on social media such as facebook twitter, public acknowledgement as a safe driver, other form of networked communication, combinations of the same and the like. In addition, competition can be used as a tangible award, for instance with individuals, corporations, family members, or other groups competing against one another to determine who has the safest driver population, such as cities competing against one another.”)

In regards to claim 20, Tibbetts discloses: 
20.    (Currently Amended) The non-transitory machine readable medium of claim 15, wherein the operations comprise:

evaluating at least some vehicle practices of a plurality of users comprising the first user, a second user and a third user;
identifying, based upon the evaluating, a group of users that have driving practices above a safety threshold, wherein the group of users comprises the first user and the second user but not the third user;

(See Tibbitts, para. [0126]: “The Safe Driving Database may also be configured to allow team competitions to occur, where multiple drivers can combine their scores to compete against other groups of multiple drivers, the groups being chosen by the drivers or by a third party.”)

creating a safe driver group for users having driving practices above the safety threshold” is a design choice of Tibbitts’s disclosure of “groups being chosen by the drivers or by a third party”.  Other possible design choices for choosing drivers groups include drivers who are within a certain distance to one another, or drivers of similar vehicles, or drivers who know one another.  

Tibbitts discloses the following alternative design choices in para. [0103]: “In addition, competition can be used as a tangible award, for instance with individuals, corporations, family members, or other groups competing against one another to determine who has the safest driver population, such as cities competing against one another.”

responsive to the first user and the second user being within the group of users that have driving practices above a safety threshold, creating a safe driver group comprising the first user and the second user but not the third user; and 

based upon the first user and the second user being within the safe driver group, providing, to the first user and the second user, access to at least one user interface populated with updates of one or more driving practices of the two or more users comprised within the safe driver group.

(See Tibbetts, para. [0103]: “In an embodiment, reward for behavior changes or to motivate behavior change can include a number of different type of awards, e.g., intangible awards, tangible awards, combinations of the same and the like. Intangble awards or elements include, e.g., earning of badges, personal scores, team scores, competitors scores, leader boards, recognition on social media such as facebook twitter, public acknowledgement as a safe driver, other form of networked communication, combinations of the same and the like.”)

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fields in view of Allen and Tibbitts, as applied in the rejections of claims 1, 8, and 9, and further in view of US 2017/0263120 A1 to Durie Jr. et al. (“Durie Jr.”  Eff. Filed March 24, 2017.  Published Sept. 14, 2017).
In regards to claim 11, under a conservative reading of Fields, Allen and Tibbitts, none disclose the following features, but Durie Jr. does:
11.    The computing device of claim 9, wherein the one or more severities of the one or more vehicle practices comprise running a red light that has been red for a threshold period of time.

(See Durie Jr., para. [0314]: “According to some embodiments of the present disclosure, the VDM 10 determines the existence of a particular condition based on visual information received from one or more video capture devices 26. ... Such determinations may also be used by the VDM 10 to impact the alerts or warnings delivered to drivers 112 and/or crew members 114; …; this dynamic overforce or overspeed determination may help to warn the driver 112 against undertaking a normally safe acceleration event, or from driving at a normally safe speed, that has become potentially less safe due to the fact that a person is standing up in the rear cabin 152, according to embodiments of the present disclosure. The VDM 10 may also use video data to incorporate "machine vision" or the like, in order to facilitate red light detection, lane departure detection, tail gating detection, and seat belt compliance, for example.”)

Fields above, to incorporate "machine vision", as taught by Durie Jr. above, “in order to facilitate red light detection, lane departure detection, tail gating detection, and seat belt compliance, for example”, (See Durie Jr., para. [0314]) and thereby help determine when the vehicle operator is impaired (See Fields, Fig.3, blocks 306-316, and col.20, lines 64 to col.21, line 3).

In regards to claim 12, under a conservative reading of Fields, Allen and Tibbitts, none disclose the following features, but Durie Jr. does:
12.    The computing device of claim 9, wherein the one or more frequencies of the one or more vehicle practices comprise at least one of running a red light a first number of times over a first period of time or switching lanes a second number of times over a second period of time.

(See Durie Jr., para. [0314]: “According to some embodiments of the present disclosure, the VDM 10 determines the existence of a particular condition based on visual information received from one or more video capture devices 26. ... Such determinations may also be used by the VDM 10 to impact the alerts or warnings delivered to drivers 112 and/or crew members 114; …; this dynamic overforce or overspeed determination may help to warn the driver 112 against undertaking a normally safe acceleration event, or from driving at a normally safe speed, that has become potentially less safe due to the fact that a person is standing up in the rear cabin 152, according to embodiments of the present disclosure. The VDM 10 may also use video data to incorporate "machine vision" or the like, in order to facilitate red light detection, lane departure detection, tail gating detection, and seat belt compliance, for example.”)

It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to include in the method for vehicle operator intelligence system, as taught by Fields above, to incorporate "machine vision", as taught by Durie Jr. above, “in order to facilitate red light detection, lane departure detection, tail gating detection, and seat belt compliance, for example”, (See Durie Jr., para. [0314]) and thereby help determine when the vehicle operator is impaired (See Fields, Fig.3, blocks 306-316, and col.20, lines 64 to col.21, line 3).


RESPONSE TO ARGUMENTS
Re: Claim Rejections - 35 USC § 101 
The 35 USC § 101 rejection of independent claims (e.g. claim 1) have been maintained, because the newly added features merely further define the abstract idea:
“creating a safe driver group for users having driving practices above the safety threshold, the safe driver group comprising the first user and the second user but not the third user; and
responsive to creating the safe driver group, providing, to the users having driving practices above the safety threshold comprising the first user and the second user, access to at least one user interface populated with updates of one or more driving practices of two or more users comprised within the safe driver group, wherein the providing access comprises displaying the at least one user interface via a first device of the first user.”

Re: Claim Rejections - 35 USC § 103 
Applicant’s amendments to the claims necessitated the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9,858,832 B1.  See col.4, lines 25-50: 
“In accordance with various aspects of the disclosure, methods, computer-readable media, software, and apparatuses are disclosed that provide a safe driver application for drivers to interact with. The safe driver application may include computer-based education software that users interact with by driving and selecting user inputs (e.g., pressing buttons, touching a screen, etc.). The safe driver application may be designed for implementation on a user device, such as a smartphone, tablet, laptop, etc., that permits a user with easy and flexible (e.g., portable) access to the application. The safe driver application may provide a source of entertainment for users as they improve (or attempt to improve) their driving skills and develop safe driving behavior (e.g., focus on the road while driving). Thus, the safe driver application may be referred to herein as computer based education software, educational software, video game, and/or as a serious game. A user's driving performance may influence the user's experience and/or performance/progression within the safe driver application. For example, a user may obtain rewards for good driving behavior that help them to advance. Therefore, users interested in playing and progressing through the safe driver software may be motivated to improve their driving skills and/or drive safely. In the process, the safe driver software may help users develop safe driving habits.”

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications should be directed to Examiner Ayal Sharon, whose telephone number is (571) 272-5614, and fax number is (571) 273-1794.  The Examiner can normally be reached from Monday to Friday between 9 AM and 6 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sincerely,

/Ayal I. Sharon/
Examiner, Art Unit 3695

April 17, 2021